AO 240 (BR -v. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Shor! orm). |

UNITED STATES DISTRICT Cou T

for the OSH OY [4 meat

 

ne

 

“ Plain Pettioner

PAS \ @ IWIN t he KN Woo.

“‘Defendant/Respondent :

Civil Action No.

18CV 107¢

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

Nee ee ee ee

 

lam a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. If incarcerated. | am being held at:

If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

2. If not incarcerated. If] am employed, my employer’s name and address are:

(\ ()
My gross pay or wages are: S$. mes coon ANG my take-home payor. wages are: 3.0 NP oom POL

(specify pay period) _

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

Yes 21No

Yes (No
Yes No

(a) Business, profession, or other self-employment
(b) Rent payments, interest, or dividends
(c) Pension, annuity, or life insurance payments

MOOOOf

(d) Disability, or worker’s compensation payments Yes IN 0
(e) Gifts, or inheritances Yes DLNo |
(f) Any other sources Yes ONO

If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
Do you have any money, including any money in a checking or savings account? Ifso, how much?

J‘ wo O Yes, $ .

Do you own any apartment, house, or building, stock, bonds, notes, automobiles or other property?
If the an. wer is yes, describe the property and state its approximate value.

a No. oO . Yes, $

 

Do you pay for rent or for a mortgage? Ifso, how much each month?

aNo. O Yes,

List the person(s) that you pay money to support and the amount you pay each month.

“4

oo

 

Ss

 

State any special financial circumstances which the Court should consider.

 

 

 

 

I understand that the Court shall dismiss this case if I give a false answer to any questions in this
declaration.

I declare under penalty of perjury that the foregoing is true and correct.

 

Signed this | day of Nowe embet, 2018

date month year

 

Signature
AY

Roget!) B. Sa teas!
CU

Rev. 05/2010 2
AO 240 (Ré¢v. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: $ |

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):

 

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their suppoit:

 

 

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

Declaration: 1 declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

  
